Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT is made as of the 1st, day of February, 2008. BETWEEN: AMBER Alert Safety Centers, Inc., a Nevada corporation (Hereinafter, "Company" or “AMBER”) AND: Frank DelVecchio, an individual with an address at 65 Walthery Ave., Ridgewood, NJ 07834 (Hereinafter, "Employee") WHEREAS, A. The Company is engaged in the business of the development and marketing of products relating to the Amber Alert Safety Program and related marketing programs called the “AMBER Ready” program. B. The Employee is presently employed, or is about to be employed, by the Company on the terms and conditions which are now set forth in this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the Employee's continued employment, the premises and mutual covenants and agreements hereinafter contained, and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged) the parties hereto covenant and agree as follows: 1.0EMPLOYMENT 1.1 The Company hereby employs the Employee in the position of “Senior Vice President”.The Employee’s first day of employment shall begin on February 1, 2008 (Hereinafter “Start Date”). 1.2 The Employee shall report to directly to the CEO/Company President as a member of the Board of Directors with one vote, and shall perform, observe and conform to such duties and instructions as are reasonably and lawfully assigned or communicated to the Employee and are consistent with the position the employee has been hired to fill. The Company understands that due to other commitments, it is not necessary for this employee to be in the office physically to fulfill his obligations to The Company. He will, however, be available to Company management as needed via telephone and/or e-mail. Employee: Company: 1 1.3 The Employee shall be responsible for providing leadership and direction to The Company in order to facilitate the expansion and efficiency of its operations. 1.4 Throughout the term of this Agreement the Employee shall: (a)diligently, honestly and faithfully serve The Company and shall use all reasonable efforts to promote and advance the interests and goodwill of The Company; (b) conduct himself/herself at all times in a manner which is not materially prejudicial to the Company's interests; and (c)not acquire, directly or indirectly, any interest of any firm, partnership or association in the business and operations of which in any manner, directly or indirectly, compete with the trade or business of The Company. 1.5 The Employee shall disclose all potential conflicts of interest and activities which could reasonably be seen to compete, indirectly or directly, with the trade or business of the Company, to the President. The President shall determine, in their sole discretion, whether the activity in question constitutes a conflict of interest or competition with the Company. To the extent that the President, acting reasonably, determines a conflict or competition exists, the Employee shall discontinue such activity forthwith or within such longer period as the
